DOCKET No.           --"-1"-9M~A'"""G-"-3-'--07'""""'7_ _ _ _ _ __          DEFENDANT --"--'=-==-....:..===-=------------
                                                                                      Tonie Rosario


AUSA Cecilia Vogel                                                                                          d l"'""ey,_H~en.,.rv--'---=~-~------
                                                                            DEF. 'S COUNSEL _,, B, . .r. ,a....
                                                                            0   RETAINED   D FEDERAL DEFENDERS Ill CJA D PRESENTMENT ONLy
Ill Spanish                         INTERPRETER NEEDED
                                                                                       0   DEFENDANT WAIVES PRETRIAL REPORT


[21Rule5        L] Rule 9 ~Rule 5(c)(3) Ll Detention Hrg.                        DATE OF ARREST 03/27/2019                   DvoL. suRR.
                                                                                 TIME OF ARREST ~7~·5~5~PM~--­               DON WRIT
D Other:      --------------~
                                                                                 TIME OF PRESENTMENT 5·00 nm


                                                                     BAIL DISPOSITION
                                                                            0 SEE SEP. ORDER
0 DETENTION ON CONSENT W/O PREJUDICE     0 DETENTION: RISK OF FLIGHT/DANGER i;zJ SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR: - - - - - - - - -
Ill AGREED CONDITIONS OF RELEASE
0 DEF. RELEASED ON OWN RECOGNIZANCE
Ill$ 75 000       PRB Ill 2      FRP
0 SECURED BY $                                  CASH/PROPERTY:
Ill TRAVEL RESTRICTED TO SDNY/EDNY/       ---------------------
0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
llJ SURRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS)
Ill PRETRIAL SUPERVISION: 0 REGULAR 0 STRICT Ill AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EV AL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
0   HOME INCARCERATION      Ill HOME DETENTION 0 CURFEW Ill ELECTRONIC MONITORING 0 GPS
0   DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

Ill DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
Ill DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
llJ DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: - - - - - - - - - -
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ;REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:


- D shall have no contact with co-Ds outside presence of counsel




0   DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE D.J. ON - - - - - -
0   DEF. WAIVES INDICTMENT
0   SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

For Rule 5(c)(3) Cases:
0   IDENTITY HEARING WAIVED                                             0   DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                    0   CONTROL DA TE FOR REMOVAL: - - - - - -


PRELIMINARY HEARING DATE: 4/29/2019                                     Ill ON DEFENDANT'S CONSE1'TT

DATE: 03/28/2019
                                                                                                            ~fl02ta
                                                                                     UNITED STATES MAGISTRATE JUDGE, S.D.N.Y .
.w.!:!Iffi (original)- COURT FILE        PINK- U.S. ATTORNEY'S OFFICE             YELLOW - U.S. MARSHAL       Q!illEN - PRETRIAL SERVICES AGENCY
Rev'd 2016
